DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over by Hinojosa et al. (WO 2016/010861 A1 – hereafter ‘861) in view of Adams et al. (WO 2017/074959A1 – hereafter ‘959).
It should be noted that the applied reference of ‘861 was published January 21, 2016 which is more than a year from the earliest effective filing date of the instant application.  

‘861 discloses a microfluidic system (Abstract) that includes the following limitations for claim 109: 
An assembly”: ‘861 discloses an OOC chip ([0050]) that circulates culture media through a culture device (Fig. 2).   ‘861 discloses providing the assembly ([0050]; Fig. 1). 
“i) an inlet reservoir and ii) an outlet reservoir”: ‘861 discloses more than one reservoir that contain culture media (Fig. 2; reservoirs 106a, 106b; [0056]).  
“said inlet and outlet reservoirs in fluidic communication with v) a microfluidic device, said inlet reservoir comprising fluid, said microfluidic device comprising inlet and outlet ports, one of said ports linked to one of said reservoirs through a resistor”: ‘861 discloses a microfluidic device ([0050]; [0056]; Fig. 1; Fig. 2; OOC chip 10) that includes cells on a surface (Fig. 1B; [0050]).   ‘861 discloses providing inlet and outlet ports that in fluidic connection with one another ([0056]; [0057]; Fig. 2). ‘861 discloses flowing the culture media from the inlet reservoir, to the microchip and into the outlet reservoir ([0056]; [0057]).  ‘861 discloses that one of the ports is connected to a fluid-resistance element (element 102; [0056]; Fig. 2).  
‘861 differs from the instant claim regarding a recirculating loop for the chip.  
‘959 discloses a method for culturing cells that includes redirecting the cells back to a cell culture reservoir ([0114]).  That for claim 109 includes using recirculating the culture media through the channels and back to a reservoir ([0110]).  ‘959 discloses using check valves ([0062]) that would control the flow within the recirculation circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the recirculating of channels of ‘959 within ‘861 in order to perfuse the cells.  The suggestion for doing so at the time would have been to continuously supply nutrients to the cells ([0110]).  Regarding the valve, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a single valve in order to obtain the predictable result of controlling the flow of media within the channel.  
For claims 110 and 112, ‘861 differs from the valves of the instant claims.  
‘959 discloses the valves and it would have been obvious to one of ordinary skill in the art at the time of filing using the same reasoning as claim 109.  
For claim 111, ‘861 discloses using a pressure regulator (regulator 110; Fig. 2; [0056]) that moves fluid through the system.  



Response to Arguments
Applicant’s arguments, see page 9, filed 05/09/2022, with respect to claim 104 have been fully considered and are persuasive.  The rejection of claim 104-108 has been withdrawn. 
Applicant’s arguments, see page 6 and 7, filed 05/09/2022, with respect to claim 31 have been fully considered and are persuasive.  The rejection of claim 31 has been withdrawn. 
Applicant's arguments filed 05/09/2022 with regards to claim 109 have been fully considered but they are not persuasive. Applicant argues on page 7 and 8 that ‘861 does not teach or suggest the shortcut channel that there is no basis for the combination and that the combination is improperly combined.  Applicant argues on page 5 that ‘861 was already perfusing the cells and therefore there was no reason to combine.  It should be noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, ‘959’s suggestion for combining does not mean that there is no basis to combine or that one of ordinary skill in the art would recognize the benefits to the recirculation loop of ‘959.  
Regarding applicant’s argument on page 8, contrary to applicant’s assertion, the two reservoirs are fluidly connected whether or not there is a valve in between the two reservoirs to direct the flow back to the culture reservoir or to a waste reservoir.  For applicant’s arguments on page 8 and 9 appear to be drawn to the method of claim 104, however, this is not found persuasive for claim 109 as the reservoirs clearly have a fluid connection.  
Therefore, claims 109-112 stand rejected.  


Allowable Subject Matter
Claims 31-33 and 104-108 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 31, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method of recirculating media through microfluidic device that includes causing culture media in said one or more reservoirs to flow into said one or more microfluidic devices, thereby causing fluid to exit as effluent from said outlet port of said first or second channels of one or more microfluidic devices, enter said recirculation pathway and directly enter an inlet port of said first or second channel, so that said effluent becomes incoming fluid.
For claim 104, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method of recirculating culture media through a microfluidic device, comprising: a) providing an assembly, comprising i) an inlet reservoir and ii) an outlet reservoir connected by iii) a shortcut channel, said shortcut channel containing iv) a single valve, and said inlet and outlet reservoirs in fluidic communication with v) a microfluidic device, said inlet reservoir comprising fluid, said microfluidic device comprising inlet and outlet ports, one of said ports linked to one of said reservoirs through a resistor; and b) causing fluid in said inlet reservoir to flow into said inlet port of said microfluidic device while said valve is closed, thereby causing fluid to exit said outlet port of said one or more microfluidic devices and enter said outlet reservoir as recirculated fluid; c) causing said valve to open, thereby permitting said recirculated fluid in said outlet reservoir to move through said shortcut channel to said inlet reservoir; and d) causing said valve to close; e) flowing said recirculated fluid in said inlet reservoir into said inlet port of said microfluidic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799